DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 08/03/2022, claim 1 was amended and no claims were canceled and/or added. Therefore, claims 1-15 and 17-19 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et. al. (US 2019/0236386) in view of James et al. (James; US 2011/0169625).
	For claim 1, Yu discloses a method for driver alertness detection, comprising: 
	determining a vanishing point of a vehicle in motion [E.g. see Fig. 2: element 220, Fig. 4: element 430 and 450; 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to], wherein the vanishing point is a point toward which the vehicle is moving [E.g. 0041, 0058, Figs. 2-7];
	determining overtime, by an eye tracking device, a set of gaze points of the driver of the vehicle [E.g. 0068: FIG. 7 is an illustration of graphs 700 and 750 of an attention function, according to some example embodiments. The graph 700 shows an attention level 740 for a PPR as a function of time. In some embodiments, a representation of a PPR may be created when a PPP is detected, as discussed above. The representation of the PPR may be associated with an attention function or another mechanism to determine a current attention level of the PPR at any point in time. The attention level may depend on (or relate to) a sequence of gaze points, dynamically changing environmental factors, or any suitable combination thereof. The environmental factors may be used as parameters of the attention function; Figs. 7 and 9]; 
	determining a driver gaze from the set of gaze points [E.g. 0071-0079; the movement is tracked by the attention level, which changes if the gaze moves in or out of the PPR]; and 
	identifying an alertness of the driver based on the driver gaze relative to the vanishing point, being outward [Fig. 9: see attention level table].
	Yu fails to expressly disclose determine a direction of movement of gaze from the set of gaze points and identify alertness of the driver bases on the direction of movement of gaze.
	However, as shown by James, it was well known in the art monitoring driver alertness to include determining a direction of movement of gaze from a set of gaze points and identify alertness of driver bases on the direction of movement of gaze relative to a potential hazard outward [E.g. 0008, 0014-0017, 0076].
	It would have been obvious to one of ordinary skill in the art of monitoring driver alertness before the effective filling date of the claimed invention modify Yu with the teaching of James in order to continually track the direction of the driver gaze to ensure that any potential obstacle is perceived by the driver and thereby improve the driver alertness detection and the safety on the road.
	For claim 2, Yu in view of James discloses wherein the identifying of the alertness of the driver is based on the direction of movement of gaze relative to the vanishing point being radially outward [E.g. Yu, 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to; 0022: determining a gaze point for a driver based on a sequence of images of the driver; determining that the gaze point is outside of the PPR; based on the determined gaze point being outside of the PPR, decreasing an attention level for the PPR; and based on the attention level for the PPR, generating an alert, Fig. 9; James, 0008, 0014-0017].
	For claim 3, Yu in view of James discloses wherein the identifying of the alertness of the driver is based on determining if a convergence depth decreases [E.g. Yu, 0055: The image 440 shows the road edge and four lane dividers after the image 410 has been modified to extend the road edge and lane dividers until they converge. The point of convergence is marked as PPP 450. The PPP 450 may be the same as the PPP 430. Alternatively, the multiple lines generated may not meet at a single point and the PPP 450 may be taken as the geometric average of the multiple convergence points. The PPPs 430 and 450 correspond to the current path of the vehicle, 0054, 0065, Fig. 9].
	For claim 4, Yu in view of James discloses wherein the identifying of the alertness of the driver is based on if a distance between two gaze point pairs, in an outward direction from the vanishing point, is increasing [E.g. Yu, 0071: In equation 1, the initial value, S.sub.v(t.sub.0) is the attention level at the time at which the driver's gaze was no longer in the PPR. In some example embodiments, S.sub.v is initialized to 1 when the PPR is created, t.sub.0 is the time at which the gaze left the PPR (e.g. according to successive detections related to the PPR at two time instances t.sub.1 and t.sub.0, the gaze identified to be inside PPR at t.sub.1 and outside PPR at t.sub.0), p is the priority score of the PPR, e.sub.g is the deviation between the present gaze position and the PPR, k is a scaling factor with respect to lane deviation and vehicle stability margin, d.sub.0 is an impression decaying factor that is associated with the driver, d.sub.1 is a scene complexity parameter based on environmental conditions, and t.sub.A is a preview time scaling variable. In some example embodiments, k, d.sub.0, and d.sub.1 are equal to 1, 0087 and 0098].
	For claim 5, Yu in view of James discloses wherein the identifying of the alertness of the driver is based on if the movement of gaze correlates to a travel direction [E.g. Yu, 0046, 0058, 0093, 0022-0023; James, 0008, 0014-0017] and/or speed of the vehicle.
	For claim 6, Yu in view of James discloses wherein a travel direction [E.g. 0058, 0093, 107, 0022-0023] and/or speed of the vehicle [E.g. 0065, 0107] is determined by use of a signal  and/or data comprising vehicle travel information [E.g. Yu, 0058, 0093, 0107, 0065] and/or exterior vehicle information.
	For claim 7, Yu in view of James discloses wherein the vanishing point of the vehicle is determined by use of a signal and/or data comprising vehicle travel information [E.g. Yu, 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to; 0022: determining a gaze point for a driver based on a sequence of images of the driver; determining that the gaze point is outside of the PPR; based on the determined gaze point being outside of the PPR, decreasing an attention level for the PPR; and based on the attention level for the PPR, generating an alert; Fig. 9] and/or exterior vehicle information.
	For claim 8, Yu in view of James discloses determining an alertness time, the alertness time being calculated as a time since the last identification of alertness of the driver; and warning the driver if the alertness time exceeds an alertness time threshold [E.g. Yu, 0043: An attention level may be generated for each PPR that indicates a degree of attention being paid to the PPR. During time periods in which the driver's focus is on the PPR, the attention level for the PPR is increased. During time periods in which the driver's focus is not on the PPR, the attention level for the PPR is decreased. If the attention level for the PPR falls below a predetermined threshold, an alert is generated, 0078, 0119, 0077, Fig. 9].
For claim 9, although Yu in view of James fails to expressly disclose wherein the identifying of the alertness is based on at least 3 gaze points, Yu teaches wherein the identifying of the alertness is based on at least one or more gaze points [E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 3 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of James to include identifying the alertness based on at least 3 gaze points in order to satisfy needs and/or environment requirement which require using such alertness identifying technique, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Yu in view of James.
	For claim 10, Yu discloses determining if a gaze point deviates less than a predetermined degree of deviation from a deviation line based on at least two other gaze points [E.g. 0043, 0050, 0055, 0087-0089, 0110].
	For claim 11, Yu in view of James discloses determining if the movement of gaze follows a straight line [Yu, 0050-0051, 0091, 0094; James, 0008, 0014-0017; also it is inherent that the gaze movement of an eye will follow a straight line].
	For claim 12, Yu in view of James discloses determining if the movement of gaze correlates to a travel direction [E.g. Yu, 0022-0023, 0046, 0058, 0093; see also Figs. 4, 6 and 11-13; James, 0008, 0014-0017] and/or a speed of the vehicle.
	For claim 13, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 14, is interpreted and rejected as discussed with respect to claim 1.
	For claim 15, Yu in view of James discloses wherein the eye tracking device is a remote eye tracker arranged in the vehicle [E.g. 0046: The camera 140 may be receptive to wavelengths of light provided by the light sources 130A-130B (e.g., near IR) and be focused on the driver 110. Images captured by the camera 140 may be used to determine the direction and focus depth of the eyes of the driver 110 based on glints generated by the light generated by the light sources 130A-130B reflecting off of the surface of the eyes of the driver 110. Headpose, the orientation of the driver's head, may also be determined from images captured by the camera 140 and used in determining the direction and focus depth of the driver's gaze, 0111: the method 1200 is described as being performed by elements of the computer 800, described above with respect to FIG. 8, integrated into a vehicle (e.g., the vehicle 200 including the windshield 310 and the driver-facing camera 140 as shown in FIGS. 1-3); James, 0008, 0014-0017] or the eye tracking device is incorporated in a head-mounted device on the driver.
	For claim 17, is interpreted and rejected as discussed with respect to claim 1.
For claim 18, although Yu in view of James fails to expressly disclose wherein the identifying of the alertness is based on at least 5 gaze points, Yu teaches wherein the identifying of the alertness is based on at least one or more gaze points [E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 5 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of James to include identifying the alertness based on at least 5 gaze points in order to satisfy needs and/or environment requirement which require using such alertness identifying technique, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Yu in view of James.
For claim 19, although Yu in view of James fails to expressly disclose wherein the identifying of the alertness is based on at least 10 gaze points, Yu teaches wherein the identifying of the alertness is based on at least one or more gaze points [E.g. 0068, 0091, and 0094]. However, identifying the alertness based on at least 10 gaze points fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of James to include identifying the alertness based on at least 10 gaze points in order to satisfy needs and/or environment requirement which require using such alertness identifying technique, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Yu in view of James.

Response to Remarks
4.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	Claim 1 includes “determining a direction of movement of gaze from the set
of gaze points” and “identifying an alertness of the driver, based on the direction of movement of
gaze relative to the vanishing point being outward”, in which “the vanishing point is a point
towards which the vehicle is moving.” James determines that the driver is alert based on gaze moving towards the moving object (e.g., animal). This is entirely opposite from identifying
alertness of driver based on the directing of the gaze movement being outward and away from
the vanishing point, which is recited in claim 1. Thus, James not only fails to teach or suggest the
above elements of claim 1, but also teaches away from the above elements of claim 1. Remarks, filed 3 August 2022, pages 6-8.

Examiner’s response:
	Regarding Applicant remark, ad discussed in the analysis of the claims Yu discloses determining a vanishing point of a vehicle in motion [E.g. see Fig. 2: element 220, Fig. 4: element 430 and 450; 0041: The representation of the environment is analyzed (e.g., by a trained machine learning algorithm) to identify one or more primary preview points (PPPs) or primary preview regions (PPRs). A PPP is a particular point to which the driver should pay attention. A PPR is a region to which the driver should pay attention. A PPP may be located within a corresponding PPR. The term PPR will be used herein to discuss both PPPs and PPRs, unless otherwise noted. PPRs may be identified for any object (e.g., a vehicle, animal, pedestrian, sign, pothole, bump, cone, or fallen tree), region (e.g., a vanishing point of a lane, or a curve in a road), or situation (e.g., an accident, a mudslide, or flooding) that a driver should pay attention to], wherein the vanishing point is a point toward which the vehicle is moving [E.g. 0041, 0058, Figs. 2-7]; determining overtime, by an eye tracking device, a set of gaze points of the driver of the vehicle [E.g. 0068: FIG. 7 is an illustration of graphs 700 and 750 of an attention function, according to some example embodiments. The graph 700 shows an attention level 740 for a PPR as a function of time. In some embodiments, a representation of a PPR may be created when a PPP is detected, as discussed above. The representation of the PPR may be associated with an attention function or another mechanism to determine a current attention level of the PPR at any point in time. The attention level may depend on (or relate to) a sequence of gaze points, dynamically changing environmental factors, or any suitable combination thereof. The environmental factors may be used as parameters of the attention function; Figs. 7 and 9]; determining a driver gaze from the set of gaze points [E.g. 0071-0079; the movement is tracked by the attention level, which changes if the gaze moves in or out of the PPR]; and identifying an alertness of the driver based on the driver gaze relative to the vanishing point, being outward [Fig. 9: see attention level table].
	Yu just fails to expressly disclose determine a direction of movement of gaze from the set of gaze points and identify alertness of the driver bases on the direction of movement of gaze.
	However, as shown by James, it was well known in the art monitoring driver alertness to include determining a direction of movement of gaze from a set of gaze points and identify alertness of driver bases on the direction of movement of gaze relative to a potential hazard outward of the vehicle [E.g. 0008: The driver awareness data includes data related to the direction of focus of the driver's awareness, such as a gaze track. In particular, determination of the gaze track allows inference or identification of perceived and unperceived hazards (i.e. sufficiently and insufficiently observed hazards). Gaze track data may include a gaze track for the driver, and may include eye fixation data, which may include the direction and duration of eye fixation for the driver. An optional hazard alarm can be used to provide alerts to the driver, with priority given to unperceived hazards, which may be unobserved and/or obscured…, 0014: driver monitor processing module operable to determine a gaze direction from the image data. For example, head orientation and/or eye orientation may be detected and used to determine gaze track;0022: the driver awareness data including gaze direction data, comparing the hazard data and the driver awareness data to identify perceived hazards and unperceived hazards, and providing alerts to the driver relating to the unperceived hazards. The gaze direction data includes a gaze track over a predetermined time period, the gaze track not passing over or close enough to the unperceived hazards during the predetermined time period 0015-0017, 0047, 0076].
	In other words, James teaches expressly teaches determining a direction of movement of a vehicle driver gaze from a set of gaze points that are captured by a driver monitoring system and based on the captured data identifying alertness of the driver to a hazard on the road external (outward) to the vehicle bases on the captured direction of movement of gaze.
	It would have been obvious to one of ordinary skill in the art of monitoring driver alertness before the effective filling date of the claimed invention modify Yu with the teaching of James in order to continually track the direction of the driver gaze to ensure that any potential obstacle is perceived by the driver and thereby improve the driver alertness detection and the safety on the road.
	Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., identifying alertness of driver based on the directing of the gaze movement being outward and away from the vanishing point are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689